DETAILED ACTION
This is in response to the Patent Application filed 5/10/2021 wherein claims 1-5 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figures 1 and 3) in the reply filed on 10/6/2022 is acknowledged.
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. It is noted that Claim 4 recites “the nozzle rotates about its center as a turbine in an axial configuration” (emphasis added), which is directed to species B shown in Figures 2 and 4. Claim 5 is withdrawn due to it being dependent of claim 4. Election was made without traverse in the reply filed on 10/6/2022.
Claims 1-3 are examined.

Claim Objections
Claims 2-3 are objected to because of the following informalities: 
“the nozzle” (Claim 2, line 4; Claim 2, line 5; and Claim 3, line 2) is believed to be in error for - - the screw rocket nozzle - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the nozzle" in lines 4 and 5. It is unclear if the nozzle is referring to the screw rocket nozzle recited in line 1 of claim 1 or a different nozzle.
Claim 3 is rejected for the same reason above based on its dependency to claim 2.
Claim 3 recites the limitation "the nozzle" in line 2. It is unclear if the nozzle is referring to the screw rocket nozzle recited in line 1 of claim 1 or a different nozzle.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohmer (US 1,250,663). 
Regarding Independent Claim 1,  Rohmer teaches (Figures 1-3) a screw rocket nozzle (see Figures 1-2) comprising:
a disc shaped nozzle body (within 2) having an interior portion (a radially interior portion; see Figures 1-2 and annotation below) and an exterior portion (a radially exterior portion; see Figures 1-2 and annotation below);
a nearly complete or complete radial spiral flow path (7) having an inlet (at 6) and an outlet (at 8); wherein:
the inlet (6) is positioned at a first pressure region (the region from 6 to 7; see Figures 1-2) on the interior portion (at the radially interior portion; see Figures 1-2 and annotation below);
the outlet (8) is positioned at a second pressure region (the region from 8 to 27; see Figures 1-2) near the exterior portion (at the radially exterior portion; see Figures 1-2 and annotation below); and,
the first pressure region (the region from 6 to 7; see Figures 1-2) is a higher pressure region (due to the construction of the nozzle - see Figures 1-2; Page 1, lines 14-23; Page 1, lines 57-63; Page 2, lines 8-22) than the second pressure region (the region from 8 to 27; see Figures 1-2).
Regarding claim 1 and the functional recitation "the first pressure region is a higher pressure region than the second pressure region", it has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  As such, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. MPEP 2114 I. As can be seen from applicant’s elected species and the figures of Rohmer, the claimed invention does not differ from the prior art in any physical structural manner. 

    PNG
    media_image1.png
    1474
    1250
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rohmer (US 1,250,663) in view of Fabris (US 5,236,349).
Regarding Claim 2, Rohmer teaches the invention as claimed and as discussed above. Rohmer further teaches (Figures 1-3) wherein: the disc shaped nozzle body (within 2) has a diameter (see Figure 1); the inlet (at 6) is positioned near a center of the diameter (at the center of 6; see Figure 1). Rohmer does not teach, as discussed so far, wherein the first pressure region is a highest pressure region of the nozzle and, the second pressure region is a lowest pressure region of the nozzle.
Fabris teaches (Figures 1-11) a screw rocket nozzle (see Figures 2-3) having an inlet (at 16) near a central pressure region having a highest pressure (see Column 4, lines 36-55 and Figure 3) and an outlet (22) near an outer pressure region having a lowest pressure (see Column 4, lines 36-55 and Figure 3) of the nozzle (see Figures 2-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rohmer to have the inlet near a central pressure region having a highest pressure and an outlet near an outer pressure region having a lowest pressure of the nozzle, as taught by Fabris, in order to achieve a gradual expansion or gradual pressure drop without any rise in pressure of the stream (Column 4, lines 36-55 of Fabris).
Regarding Claim 3, Rohmer in view of Fabris teaches the invention as claimed and as discussed above. Rohmer in view of Fabris does not teach, as discussed so far, wherein the nozzle is a De Laval expansion type nozzle. 
Fabris teaches (Figures 1-11) a screw rocket nozzle (see Figures 2-3) having an inlet (at 16) near a central pressure region having a highest pressure (see Column 4, lines 36-55 and Figure 3) and an outlet (22) near an outer pressure region having a lowest pressure (see Column 4, lines 36-55 and Figure 3), wherein the nozzle (see Figures 2-3) is a De Laval expansion type nozzle (see the construction of Figure 3 and Column 4, lines 36-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rohmer in view of Fabris to have the nozzle constructed as a De Laval expansion type nozzle, as taught by Fabris, for the same reasons discussed above in claim 2.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Primary Examiner, Art Unit 3741